Exhibit 10.1

Execution Version

AMENDMENT NO. 1 TO BRIDGE CREDIT AGREEMENT

AMENDMENT dated as of April 29, 2015 (this “Amendment”) to the Bridge Credit
Agreement dated as of April 24, 2015 (the “Credit Agreement”), among MYLAN N.V.
(the “Borrower”), the guarantors party thereto, the Lenders party thereto from
time to time (the “Lenders”) and GOLDMAN SACHS BANK USA, as Administrative Agent
(the “Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby. This Amendment shall constitute
a “Loan Document” for all purposes under the Credit Agreement.

SECTION 2. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by:

(i) replacing the reference to “other than Indebtedness described in clause (h),
(i) or (j) of the definition of “Indebtedness”” in the definition of
“Consolidated Total Indebtedness” therein with a reference to “other than
Indebtedness in respect of Tranche C Loans or Indebtedness described in clause
(h), (i) or (j) of the definition of “Indebtedness””; and

(ii) replacing the reference to $8,760,000,000 in the definition of “Tranche A
Commitment” therein with a reference to $11,000,000,000.

(b) Section 5.10(b) of the Credit Agreement is hereby amended by:

(i) replacing the reference to “Section 4.01(i) of this Agreement” in clause
(i) thereof with a reference to “Section 4.01(i) of this Agreement, as such
Announcement may be amended or supplemented, as applicable, by the amendment or
supplement, as applicable, delivered pursuant to Section 5(a)(iv) of that
certain Amendment No. 1 to this Agreement, dated as of April 29, 2015,”; and



--------------------------------------------------------------------------------

(ii) replacing the reference to “the terms of the Announcement” in clause
(ii) thereof with a reference to “the terms of the Announcement, as such
Announcement may be amended or supplemented, as applicable, by the amendment or
supplement, as applicable, delivered pursuant to Section 5(a)(iv) of that
certain Amendment No. 1 to this Agreement, dated as of April 29, 2015”.

(c) Section 5.10(e) of the Credit Agreement is hereby amended by deleting the
reference to “in each case above the level agreed with the Arranger”.

(d) Section 5.11(b) of the Credit Agreement is hereby amended by:

(i) replacing the reference to “Section 4.01(i) of this Agreement” in clause
(i) thereof with a reference to “Section 4.01(i) of this Agreement, as such
Announcement may be amended or supplemented, as applicable, by that amendment or
supplement, as applicable, delivered pursuant to Section 5(a)(iv) of that
certain Amendment No. 1 to this Agreement, dated as of April 29, 2015,”; and

(ii) replacing the reference to “the terms of the Arrangement Announcement” in
clause (ii) thereof with a reference to “the terms of the Announcement, as such
Announcement may be amended or supplemented, as applicable, by the amendment or
supplement, as applicable, delivered pursuant to Section 5(a)(iv) of that
certain Amendment No. 1 to this Agreement, dated as of April 29, 2015”.

(e) Section 5.11(d) of the Credit Agreement is hereby amended by deleting the
reference to “in each case above the level agreed with the Arranger”.

(f) Schedule 2.01A to the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Tranche A Commitment Schedule

Tranche A Loan Commitments

 

Lender

   Loan Commitment  

Goldman Sachs Bank USA

   $ 2,175,000,000   

Goldman Sachs Lending Partners LLC

   $ 8,825,000,000   

Total

   $ 11,000,000,000   

(g) Schedule 1 to Exhibit D to the Credit Agreement is hereby amended by
replacing the reference to “other than Indebtedness described in clause (h),
(i) or (j) of the definition of “Indebtedness”” in clause I.A.1 thereof with a
reference to “other than Indebtedness in respect of Tranche C Loans or
Indebtedness described in clause (h), (i) or (j) of the definition of
“Indebtedness””.

SECTION 3 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

SECTION 4. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 5. Effectiveness. (a) This Amendment shall become effective as of the
date hereof on the date when the following conditions are met (the “Amendment
Effective Date”):

(i) the Agent shall have received from each of the Borrower and the Required
Lenders a counterpart hereof signed by such party or facsimile or other written
confirmation (in form satisfactory to the Agent) that such party has signed a
counterpart hereof;

(ii) the Agent shall have received the executed legal opinions of (i) Cravath,
Swaine & Moore LLP, special New York counsel to the Borrower, in form reasonably
satisfactory to the Agent, (ii) Bradley L. Wideman, Esq., Associate General
Counsel Securities to the Borrower, in a form reasonably satisfactory to the
Agent and (iii) NautaDutilh New York P.C., Dutch counsel to the Borrower, in
form reasonably satisfactory to the Agent; the Borrower hereby requests such
counsel to deliver such opinions;

(iii) the Agent shall have received a certificate signed by a Responsible
Officer of the Borrower certifying (A) that the representations and warranties
of the Borrower set forth in the Credit Agreement and the other Loan Documents
are be true and correct in all material respects (except that any representation
and warranty that is qualified by materiality shall be true and correct in all
respects) on the date hereof, (B) that no Default or Event of Default shall have
occurred or would occur and be continuing on the date hereof and (C) that there
has been no event or circumstance since the date of the audited financial
statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(iv) the Agent shall have received a draft of an amendment or supplement to that
Announcement delivered pursuant to Section 4.01(i) of the Credit Agreement, in
form and substance satisfactory to Goldman Sachs; and

(v) Goldman Sachs Bank USA, in its capacity as Arranger, shall have received all
fees and expenses payable as of the date hereof under the Credit Agreement or
that certain Amended and Restated Fee and Syndication Letter, dated the date
hereof, among the Borrower and the Arranger.

(c) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Agent, any Guarantor or any
other party under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.

 

3



--------------------------------------------------------------------------------

(d) Nothing herein shall be deemed to entitle the Borrower or any Guarantor to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

 

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

MYLAN N.V., as Borrower

By:

/s/ John D. Sheehan

Name:

John D. Sheehan

Title:

Executive Vice President and Chief Financial Officer

MYLAN INC., as Guarantor

By:

/s/ John D. Sheehan

Name:

John D. Sheehan Title:

Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Agent and Lender

By:

/s/ Robert Ehudin

Name:  Robert Ehudin Title:    Authorized Signatory

GOLDMAN SACHS LENDING PARTNERS LLC, as Lender

By:

/s/ Robert Ehudin

Name:  Robert Ehudin Title:    Authorized Signatory